325 F.2d 154
M. Hallsted CHRIST, Trustee in Bankruptcy of Gibraltor Amusements, Ltd., Plaintiff-Appellee,v.ADMIRAL TRADING CORP., Regal Music Corp., Bedford Factors Corp. and Albert Simon, Inc., Defendants-Appellants.
No. 43.
Docket 27626.
United States Court of Appeals Second Circuit.
Argued October 9, 1963.
Decided November 18, 1963.

Abraham Pollock, New York City, for defendants-appellants Admiral Trading Corp., Regal Music Corp., and Bedford Factors Corp.
Isidore E. Leinwand, of Leinwand, Grossman, Maron & Hendler, New York City, for defendant-appellant Albert Simon, Inc.
Joseph Jaspan, Brooklyn, N. Y., for plaintiff-appellee.
Before CLARK, MOORE and KAUFMAN, Circuit Judges.
PER CURIAM.


1
In view of the representation made upon the appeal that subsequent to the entry of the decree of March 15, 1962, the makers of the notes in controversy, namely, Vending Enterprises, Inc. and Vending Enterprises (Suffolk), Inc., had joined with several other defendants in a settlement of the judgment against them, the case is remanded to the district court for a determination of the effect, if any, of such settlement upon the issues which are the subject of this appeal.